This is a conviction for driving an automobile while intoxicated; the punishment, a fine of $50.00.
The jurat to the complaint reads as follows:
"Sworn to and subcribed by Ray Owens, a credible person before me, on this the 24th day of February, A.D. 1947.
"Sidney J. Brown, __________ "(No Seal)                         Fort Bend County, Texas."
A complaint must be sworn to before an officer authorized to administer an oath. Art. 415, C. C. P. The jurat to the instant complaint does not so reflect. It is, therefore, fatally defective. Shurbet v. State, 124 Tex.Crim. R.,60 S.W.2d 791; Neely v. State, 144 Tex.Crim. R., 161 S.W.2d 294.
Because the information is not supported by a valid complaint, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court. *Page 539